DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on March 14, 2022 has been received and fully considered.  
All previous claim rejections made under 35 U.S.C. 102 (a)(1) and (a)(2) or 103 which were indicated in the Office action dated December 22, 2021 are modified to address applicant’s claim amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being (a)(2) by Mekideche (US8017128 B2, published on September 13, 2011, cited in IDS). 
Amended claim 1 recites, “a complex comprising an arginine compound and an organic acid compound, wherein said complex does not comprise a humectant”. 
Claim 1 also recites, “the arginine compound and the organic acid compound form a complex and the complex is effective as a preservative of a cosmetic composition, to solubilize the organic acid and to stabilize a cosmetic or dermatologic composition at pH 4.5-5.5 without including a humectant.”   Examiner notes that the last three lines of claim 1 denotes the property of the arginine/organic acid complex.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
"Products of identical chemical composition cannot have mutually exclusive properties."  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
In the present case, an arginine/organic acid in a solvent as defined in claim 1 would inherently function as “a preservative, solubilizes the organic acid and stabilizes a cosmetic or dermatological composition at the defined pH without including a humectant”.  
Mekideche discloses a cosmetic composition comprising arginine ferulate in water as the carrier, which is the same solvent as defined in present claim 2.  See col. 6, lines 13-42.  The composition further teaches that the composition can be in the form of solution, dispersions, oil in water or water in oil emulsions, etc.  
Amended claim 1 requires that the arginine-organic acid “complex does not comprise a humectant”.  The complex as disclosed in Mekideche is arginine ferulate, which is am arginine and ferulic acid complex with no humectant molecules present in the complex. The reference teaches, “such an arginine ferulate complex therefore leads in particular to an increased bioavailability of arginine in tissue, in particular when applied directly to the skin.”  See col. 5, lines 4-14.  
Response to arguments: Applicant's arguments filed on March 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art arginine ferulate is not a complex formed in a solvent as the Mikdeche production method requires mixing arginine and ferulic acid as dry powders.  However, the claimed subject matter is a cosmetically suitable composition comprising an arginine-organic acid complex free of a humectant and a solvent, and there is no limitation on how the complex is formed that would distinguish the arginine-organic acid complex from the prior art complex compound.  Prior art discloses a cosmetically suitable composition comprising an arginine-organic acid complex free of a humectant and a solvent, and there appears to be no patentable distinction between the two compositions. 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being (a)(2) by Carullo et al. (US 9789070 B2, published on October 17, 2017) (“Carullo” hereunder). 
Carullo discloses proteasome activators useful in cosmetic formulations.  A composition comprising arginine ferulate in water is disclosed.  See col. 14, lines 65 – col. 15, line 18. 
Since Carullo discloses an arginine/organic acid in a solvent form as defined in claim 1, the cosmetic agent in the composition inherently functions as “a preservative, solubilizes the organic acid and stabilizes a cosmetic or dermatological composition at the defined pH without including a humectant”.  
Amended claim 1 requires that the arginine-organic acid “complex does not comprise a humectant”.  The complex as disclosed in Carullo is arginine ferulate, which is am arginine and ferulic acid complex with no humectant molecules present in the complex, unless shown otherwise. 

Response to arguments:  Applicant argues that Carullo is directed sheet pack.  The rejection is made over a cosmetically suitable composition comprising arginine ferulate, which is not complexed with a humectant, and water.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.  (US 5690967 A, published on November 25, 1997, cited in IDS) (‘Yu” hereunder).
Yu discloses a cosmetic composition comprising glycolic acid or lactic acid (alpha-hydroxy acid) and an amphoteric or pseudoamphoteric agent which can be arginine.  See Example 1.  The acid and arginine are dissolved in water and propylene glycol.  
Yu teaches that, while alpha hydroxyl acids or alpha keto acids are therapeutically effective for various cosmetic conditions and dermatological disorders including dry skin, acne, dandruff, etc., the acids can potentially irritate human skin due to lower pH (less than 3) of the formulations. 
Amended claim 1 requires that the arginine-organic acid “complex does not comprise a humectant”.  Yu specifically teaches that combining the acids with amphoteric compounds such as arginine forms “a quadruple ionic complex”, which raises the pH to a more suitable level and releases the acid compounds while retaining the therapeutic efficacies for the cosmetic/dermatological conditions.   See col. 3, lines 49 – 18.  The reference suggests that there is no humectant molecules present in the complex, unless shown otherwise. 
Yu further teaches that the pH of the composition changes to 3.1 and 6.9 when arginine 0.5 M and 1.0 M are incorporated to glycolic acid 1M or lactic acid 1M.    The reference teaches that the amphoteric or pseudoamphoteric compound and one of the hydroxyacids or the related compounds are initially dissolved in a solvent such as water, ethanol and/or propylene glycol, and formulated in a conventional manner to make a cream or ointment.  See col. 12, lines 27 – 58.  
Since Yu discloses an arginine/organic acid in a solvent form as defined in claim 1, the cosmetic agent in the composition inherently functions as “a preservative, solubilizes the organic acid and stabilizes a cosmetic or dermatological composition at the defined pH without including a humectant”.  

Response to arguments:  Applicant argues that Yu requires the use of a humectant (propylene glycol) to produce the amphoteric compositions.  The present claim does not necessarily exclude humectant or propylene glycol from the solvent, and there is no evidence that propylene glycol is a part of the prior art arginine-organic acid complex.  The term “complex” in the present claim is not interpreted as the composition, which is open to include a humectant. 


Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 6267978 B1, published July 31, 2001, cited in IDS) (“Sang” hereunder).
Sang teaches amino acid salt of salicylic acid, particularly arginine salicylate, used in cosmetic compositions. The reference teaches that arginine salicylate is known to have anti-bacterial and anti-inflammatory properties and also has improved oil and/or shine control and improved appearance when formulated in water-in-oil emulsion and applied to the skin.  
Since Sang discloses an arginine/organic acid in a solvent form as defined in claim 1, the cosmetic agent in the composition inherently functions as “a preservative, solubilizes the organic acid and stabilizes a cosmetic or dermatological composition at the defined pH without including a humectant”.  
Amended claim 1 requires that the arginine-organic acid “complex does not comprise a humectant”.  The reference suggests that there is no humectant molecules present in the disclosed arginine-salicylic acid complex, unless shown otherwise. 

Response to arguments:  Applicant argues that Sang requires the use of a humectant (glycerine) to produce the amphoteric compositions.  The present claim does not necessarily exclude humectant or propylene glycol from the solvent, and there is no evidence that glycerine is a part of the prior art arginine-organic acid complex.  The term “complex” in the present claim is not interpreted as the composition, which is open to include a humectant. 

Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. *US 20190169117 A1, published on June 6, 2019) (“Weinberger” hereunder).  
Weinberger teaches a tripartite complex comprising arginine and two therapeutically effective organic acids, namely salicylic acid azelaic acid.  The reference teaches that inclusion of arginine enhances trans-epidermal absorption of the acids and increases the efficacy of the pharmaceutical composition.  See [0011-0014].   The reference teaches that the arginine/salicylic acid /azelaic acid complex is useful in treating dermatological disorders such as acne, dyspigmentation, uneven skin tones, melisma, etc.  See [0024-0025].  
The reference teaches that the invention enhances “the distribution of one or more components such as azelaic acid, malic acid, salicylic acid, hydrochloric acid, etc, into the tissues underlying the stratum corneum.  See [0031].  The reference further teaches that the arginine salt of the acids are solubilized or partially-solubilized in the composition (in the aqueous phase of an emulsion at room temperature).  See [0023].  The reference teaches that resulting serum in Example 3 had a pH of about 4.7 – 5.3. 
Since Weinberger discloses an arginine/organic acid in a solvent form as defined in claim 1, the cosmetic agent in the composition inherently functions as “a preservative, solubilizes the organic acid and stabilizes a cosmetic or dermatological composition at the defined pH without including a humectant”.  
Amended claim 1 requires that the arginine-organic acid “complex does not comprise a humectant”.  The reference suggests that there is no humectant molecules present in the disclosed arginine-salicylic acid or arginine-azelaic acid complex, unless shown otherwise. 

Response to arguments:  Applicant argues that Weinberger uses a humectant (propanediol or glycerine) to produce the amphoteric compositions.  The present claim does not necessarily exclude humectants, and there is no evidence that propanediol or glycerine is a part of the prior art arginine-organic acid complex.  The term “complex” in the present claim is not interpreted as the composition, which is open to include a humectant. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberger as applied to claims 1-4 as above, and further in view of Chen et al. (CN 108478498 A, (Published on September 4, 2018) (‘Chen” hereunder).
Although Weinberger teaches the arginine salt of salicylic acid (beta-hydroxy acid and), no other acid of present claim 6 is specifically mentioned in the reference. 
However, incorporating other arginine salt of organic acids as an active skin care ingredient would have been obvious.  For example, Chen teaches that arginine ferulate is a skin whitening agent and useful in brightening skin complexion.  The reference teaches “arginine ferulate has good supplement skin-nourishing, has lipoid peroxidization resistant, free radical can be directly eliminated, inhibits oxidation reaction and radical reaction”, etc.  See machine translation, p. 3.  
Given the Weinberger teachings of making a skin active complex with arginine and multiple organic acids, one of ordinary skill in the art before the time of filing of the present invention would have been obviously motivated to look for specific teachings of cosmetically beneficial organic acids that can be used in the prior art invention.  The skilled artisan would have been motivated to use ferulic acid to obtain the arginine ferulate complex to use with the arginine/acids complex as 1) both references are directed to improving skin condition, including improving skin tone and reducing hyperpigmentation, and 2) Chen teaches that arginine ferulate is an antioxidant used to improve skin complexion and nourishes the skin.  Since the both references teach the arginine salt or complex with therapeutically effective organic acids, the skilled artisan would have had a reasonable expectation of successfully producing an improved skin active agent having therapeutic and antioxidant effects which treats acne, hyperpigmentation, etc and protects the skin. 
Response to arguments:  Applicant argues that Chen fails to provide one of ordinary skill in the art to modify the teachings. Citing In re Kubin, applicant also argues that “the cited art gives no indication of which parameters are critical to achieve the claimed invention and no direction as to which of many possible choices is likely to be successful.”  See 561 F. 3d 1351 (Fed. Cir. 2009).  However, it was indicated in the rejection that the function of arginine ferulate is well known; the reference plainly discloses that arginine ferulate is used as a skin whitening agent to brighten skin complexion. The outcome of using this arginine organic acid complex is well expected.  Examiner respectfully asserts that one of ordinary skill in the art before the time of filing of the present application would have found a motivation to choose this specific arginine-organic acid complex from the Chen teaching and combine the teachings of the references to make the presently claimed composition. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617